Case: 13-60828      Document: 00512781344         Page: 1    Date Filed: 09/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 13-60828                         September 24, 2014
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
JOSE EFREN SANCHEZ RAMIREZ, also known as Daniel Flores,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A041 936 430


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jose Efren Sanchez Ramirez, a native and citizen of Mexico, petitions
this court for review of an order of the Board of Immigration Appeals (BIA)
dismissing an appeal from an immigration judge’s (IJ) decision denying his
request for a waiver of inadmissibility under former Immigration and
Nationality Act § 212(c), 8 U.S.C. § 1182(c).             Although Sanchez Ramirez
attempts to phrase his arguments in legal and constitutional terms, he is, in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60828     Document: 00512781344      Page: 2   Date Filed: 09/24/2014


                                  No. 13-60828

essence, seeking review of the discretionary denial of § 212(c) relief. The
discretionary denial of relief under § 212(c) does not present a question of law
or a constitutional claim over which this court has jurisdiction. Delgado-
Reynua v. Gonzales, 450 F.3d 596, 599-600 (5th Cir. 2006); Marquez-Marquez
v. Gonzales, 455 F.3d 548, 560-61 (5th Cir. 2006).            Therefore, we lack
jurisdiction to review Sanchez Ramirez’s challenge to the BIA’s decision
dismissing his appeal of the IJ’s denial of his application for § 212(c) relief.
      The petition for review is DISMISSED.




                                         2